Citation Nr: 0920555	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  99-17 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
a right shoulder disability.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
a neck disability.

3.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
a chronic back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a letter declining to reopen the previously 
denied claims for service connection for a neuro-psychiatric 
disorder, to include post-traumatic stress disorder ( PTSD), 
and disabilities of the right shoulder, neck, and back, 
rendered in March 1999 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.

The veteran testified before the undersigned Veterans' Law 
Judge in June 2003, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
2002) and who participated in this decision.

In a November 2003 decision the Board reopened the Veteran's 
claim for service connection for PTSD and remanded to the RO 
the Veteran's claim for service connection for this disorder 
as well as the Veteran's applications to reopen her claims 
for service connection for neck, back, and right shoulder 
disorders. The Veteran's claim for PTSD was subsequently 
granted by the RO. The Veteran's applications to reopen her 
claims for service connection for neck, back, and right 
shoulder disabilities based on new and material evidence are 
now before the Board for further appellate consideration. 



FINDINGS OF FACT

1.	The RO denied entitlement to service connection for a 
right shoulder disorder in a September 1995 decision. 
The Veteran was notified of that decision, and of her 
appellate rights and procedures in a letter dated in 
September 1995. The Veteran did not appeal this 
decision.  

2.	The additional evidence received since the September 
1995 decision does not bear directly and substantially 
upon the specific matter under consideration and is not 
so significant that it must be considered in order to 
decide fairly the merits of the claim for entitlement to 
service connection for a right shoulder disorder.  

3.	The RO denied entitlement to service connection for a 
neck disability in a September 1995 decision. The 
Veteran was notified of that decision, and of her 
appellate rights and procedures, in a letter dated in 
September 1995. The Veteran did not appeal this 
decision.  

4.	The additional evidence received since the September 
1995 decision does not bear directly and substantially 
upon the specific matter under consideration and is not 
so significant that it must be considered in order to 
decide fairly the merits of the claim for entitlement to 
service connection for a neck disorder.  

5.	The RO denied entitlement to service connection for a 
back disorder in a September 1995 decision. The Veteran 
was notified of that decision, and of her appellate 
rights and procedures, in a letter dated in September 
1995. The Veteran did not appeal this decision.  

6.	The additional evidence received since the September 
1995 decision does not bears directly and substantially 
upon the specific matter under consideration and is not 
so significant that it must be considered in order to 
decide fairly the merits of the claim for entitlement to 
service connection for a back disorder.  

CONCLUSIONS OF LAW

1.	The September 1995 RO decision denying the reopening of 
the previously denied claim for entitlement to service 
connection for right shoulder disorder is final. 38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2008).  

2.	Evidence submitted to reopen the claim of entitlement to 
service connection for a right shoulder disorder is not 
new and material, and the claim is not reopened. 38 
U.S.C.A. §§ 5100 et. seq., 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001).  

3.	The September 1995 RO decision denying the reopening of 
the previously denied claim for entitlement to service 
connection for a neck disability is final. 38 U.S.C.A. § 
7105(c) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2008).  

4.	Evidence submitted to reopen the claim of entitlement to 
service connection for a neck disability is not new and 
material, and the claim is not reopened. 38 U.S.C.A. §§ 
5100 et. seq., 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  

5.	The September 1995 RO decision denying the reopening of 
the previously denied claim for entitlement to service 
connection for a back disability is final. 38 U.S.C.A. § 
7105(c) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2008).  

6.	 Evidence submitted to reopen the claim of entitlement 
to service connection for a back disability is not new 
and material, and the claim is not reopened. 38 U.S.C.A. 
§§ 5100 et. seq., 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156(a) (effective prior to August 29, 2001).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In a new and material evidence claim, the notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought. Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO provided post- adjudication VCAA notice by letters, 
dated in January 2002, August 2004, November 2005, August 
2006, February 2007, September 2007, and May 2008.  The 
notices included the type of evidence needed to reopen claims 
for, and substantiate claims of service connection, that is: 
new and material evidence of current disability; evidence of 
an injury or disease or event, causing an injury or disease, 
during service; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service medical 
records, VA records, and records of other Federal agencies, 
and that she could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
her authorization VA would obtain any such records on her 
behalf.  She was asked to submit evidence, which would 
include that in her possession.  The notices included the 
provisions for the effective date of the claims and for the 
degree of disability assignable. 

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); Kent v. 
Nicholson, 20 Vet. App. 1 (2006); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notices, the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in October 2002, as well as supplemental 
statements of the case issued thereafter.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.) 
	



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service medical 
records, post service records from military facilities, and 
private medical records. The Board also acknowledges that the 
implementing regulations modify the definition of new and 
material evidence and provide for further assistance to a 
claimant on claims to reopen. 38 C.F.R. §§ 3.156(a), 
3.159(c). However, the regulatory provisions affecting the 
adjudication of claims to reopen a finally decided claim are 
applicable only to claims received on or after August 29, 
2001. Because the Veteran's request to reopen the previously 
denied claims of service connection adjudicated below was 
received prior to that date (in a June 1998 VA form 21-4138 
(Statement in Support of Claim)), those regulatory provisions 
do not apply.  For this reason the Board was not obligated to 
afford the Veteran VA examinations in regard to the issues 
adjudicated below. 

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the current application to reopen claims for service 
connection is required to comply with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed rating decision of September 1995, the RO 
denied the Veteran's claims of entitlement to service 
connection for a right shoulder disability, a neck 
disability, and a back disorder.  The evidence of record at 
the time of this rating action included service medical 
documentation  that showed no complaints, findings, or 
diagnoses indicative of any neck or right shoulder 
disabilities. These records did show treatment on one 
occasion during service for low back pain associated with a 
pregnancy and occasional low back pain was also noted on 
examination prior to service discharge. Post service records 
from a military hospital showed treatment on one occasion in 
August 1989 for neck pain and a complaint of chest pain with 
dull pain in the back in September 1989.   Private medical 
records demonstrated treatment in November 1994 for low back 
pain of two weeks duration with a reported assessment of 
lumbar radiculitis.  These records also demonstrated 
treatment in 1994 and 1995 for right shoulder and neck 
complaints following a December 1994 automobile accident. 
Assessments included cervical radiculitis, traumatic 
arthritis, and right rotator cuff strain. 

The evidence associated with the claims folder subsequent to 
the unappealed rating action of September 1995 consists of 
private clinical records demonstrating occasional treatment 
for right shoulder, neck, and low back complaints during the 
late 1990s and early 2000s. The shoulder and neck complaints 
were frequently associated with a motor vehicle accident in 
1994-1995.  X-rays of the cervical and lumbar spines 
performed in December 1994 were reported to be normal.  Neck, 
shoulder, and back pain were also attributed to whiplash 
injury that occurred January 2000.  An X-ray of the cervical 
spine performed in May 2003 showed degenerative disc disease 
at C5-C6. 

During a June 2003 hearing before the undersigned the Veteran 
said that she thought she "popped her neck and back while 
cleaning buildings during service as well as performing 
physical training.  She said that she was put on quarters and 
restricted in her duties because of her back and neck.  

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2003). 
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim. Manio v. Derwinski, 1 Vet. App 145 (1991). 

When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, the VA must determine whether VA's duty to 
assist has been fulfilled. See Elkins v. West, 12 Vet. App. 
209 (1999). Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim. Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim. 38 
C.F.R. § 3.156(a). However, as previously pointed out, these 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are therefore not applicable in 
this case as the Veteran filed her claim to reopen the 
previously denied decision in June 1998.

The basis for the unappealed September 1995 decision by the 
RO that denied service connection for the disorders currently 
at issue was, essentially, that the evidence did not 
demonstrate the existence of chronic neck, right shoulder, 
and back disabilities during service or for many years 
thereafter and the evidence did not show that any of these 
disabilities were due to service.  

The Board notes initially that the private and service 
department records submitted subsequent to the September 1995 
is cumulative of evidence previously on file which already 
demonstrated the existence of chronic back, neck, and right 
shoulder disabilities many years after service.  The evidence 
submitted subsequent to September 1995 demonstrates nothing 
more and therefore it is cumulative of the previously 
available evidence. In particular, none of the recently 
submitted clinical documentation contains competent evidence 
of a relationship between service and the Veteran's current 
back, neck, and right shoulder disorders.  

The Veteran's testimony at her 2003 hearing before the 
undersigned to the effect that she had problems with her 
back, right shoulder, and neck during service which were the 
beginnings of her present disabilities is new in the sense 
that it is not cumulative of previously available evidence.  
However, it does not bear directly and substantially upon the 
specific matter under consideration and is not of such 
significance that it must be considered in order to fairly 
decide the merits of the claims for service connection since 
the Veteran's testimony does not constitute competent 
evidence of a relationship between service and her current 
neck, back, and right shoulder disorders.  It is noted in 
this regard that the Veteran's unsubstantiated assertion of a 
connection between service and the disabilities for which 
service connection is currently sought amounts to an opinion 
about a matter of medical causation. There no indication from 
the record, though, that she has any medical training or 
expertise. As a layman, she is not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
 
In view of the above, it is apparent that no new and material 
evidence has been submitted in regard to the claims for 
service connection for neck, back, and right shoulder 
disabilities.  Since that is the case, the veteran's 
application to reopen these claims must be denied.   

ORDER


The previously denied claim for entitlement to service 
connection for a right shoulder disability is not reopened 
and the application to reopen the Veteran's claim for service 
connection for this disability is denied.  

The previously denied claim for entitlement to service 
connection for a neck disorder is not reopened and the 
application to reopen the Veteran's claim for service 
connection for this disability is denied.  



The previously denied claim for entitlement to service 
connection for a back disorder is not reopened and the 
application to reopen the veteran's claim for service 
connection for this disability is denied.  




                         
___________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


